                                Attorneys            at Law – p.l.l.c.


                                                                                                  May 6, 2019

                                         USA v. Bogard

       Re: Vacation Letter

To the Clerk of Court:
       Please be advised that I will be out of the office on the following dates: July 7, 2019 to
July 13, 2019.
       This office would appreciate any cooperation you can provide in accommodating my
schedule. By copy of this correspondence I am notifying counsel of record of these plans and
requesting them to please refrain from scheduling any hearings, depositions, or trials during the
above – referenced dates.
       Thank you for your cooperation and courtesy in this matter. Should you have any
questions, feel free to contact me.
                                                                     Cordially,

                                                                     /s/ Michael J. Morris
                                                                     Michael J. Morris
                                                                     State Bar No. 24002651

                                                                     MORRIS & BERMUDEZ, p.l.l.c.
                                                                     299 W. San Antonio
                                                                     New Braunfels, Texas 78130
                                                                     Tel: (830) 626-8779
                                                                     mmorris@mmbiblaw.com


    cc: Tracy Thompson tracy.thompson@usdoj.gov




                               Michael J. Morris ♦ Beverly Isaiah-Bermudez
          Alessandra Vigil- Moore, Associate ♦ J. William Stoll, Of Counsel ♦ Chris Cessac, Of Counsel
                            299 W. San Antonio St ♦ New Braunfels, Texas 78130
                                Phone: 830-626-8779 ♦ www.mmbiblaw.com
